Citation Nr: 1636062	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  13-24 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to May 1967.  This appeal came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which, in part, granted service connection for PTSD, assigning a 30 percent disability rating effective July 12, 2011.  

Thereafter, by rating decision dated July 2013, the RO increased the Veteran's disability rating for PTSD from 30 percent to 50 percent disabling, also effective July 12, 2011.  Because the increase to 50 percent did not constitute a full grant of the benefits sought, since an even higher 50 percent rating is possible and the Veteran has not indicated he is satisfied or content with the 50 percent rating, the granting of this higher rating did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a July 2016 statement, the Veteran, through his agent, withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In a July 2016 statement, the Veteran, through his agent, withdrew "any pending Veteran Affairs Disability Claims" as the Veteran was "very happy" with his 100 percent permanent and total disability rating (referring to an April 2014 award of a total disability rating based on individual unemployability effective October 4, 2013).  Hence, there remain no allegations of errors of fact or law for appellate consideration of this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


